Exhibit 4.1 AMENDMENT NO. 1 TO RIGHTS AGREEMENT AMENDMENT NO. 1 to RIGHTS AGREEMENT (this “Amendment”) between Particle Drilling Technologies, Inc., a Nevada corporation (the “Company”), and Computershare Trust Company, N.A., a federally chartered trust company, as Rights Agent (the “Rights Agent”) is effective this 11th day of February, 2009. W I T N E S S E T H: WHEREAS, on May23, 2008, the Company and the Rights Agent entered into that one certain Rights Agreement (the “Rights Agreement”); WHEREAS, the Company desires to amend the Rights Agreement pursuant to Section 27 thereof; and WHEREAS, the Distribution Date (as defined in the Rights Agreement) has not yet occurred and the Company has met all requirements for amendment of the Rights Agreement; NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein set forth, the parties hereto agree as follows: Section1.Amendments. The Rights Agreement is amended as follows: (a)The first sentence of the first paragraph of the definition of “Acquiring Person” in
